UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7133



VIRGIL HOWARD,

                                              Plaintiff - Appellant,

          versus

CORRECTIONAL OFFICER REED, Evans Correctional
Institute,

                                               Defendant - Appellee,

          and

SUPERVISOR THOMAS, Evans Correctional Institution,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-93-2161-21)

Submitted:   January 9, 1997              Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Virgil Howard, Appellant Pro Se. George Conrad Derrick, BRIDGES,
ORR, DERRICK & ERVIN, Florence, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's order entering judgment

for Appellee in accordance with the jury's verdict. The record does

not contain a transcript of the trial. Appellant has the burden of

including in the record on appeal a transcript of all parts of the

proceedings material to the issues raised on appeal. Fed. R. App.
P. 10(b); 4th Cir. Local R. 10(c). Appellants proceeding on appeal

in forma pauperis are entitled to transcripts at government expense

only in certain circumstances. 28 U.S.C. § 753(f) (1994). By fail-

ing to produce a transcript or to qualify for the production of a
transcript at government expense, Appellant has waived review of

the issues on appeal which depend upon the transcript to show

error. Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.), cert. denied,
506 U.S. 1025 (1992); Keller v. Prince George's Co., 827 F.2d 952,
954 n.1 (4th Cir. 1987). We have reviewed the record before the

court and the district court's opinion and find no reversible
error. We therefore affirm the district court's order. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3